                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF OHIO
                                  WESTERN DIVISION


Daniel Lemon,                                                Case No. 3:18CV1029

                       Plaintiff

                v.                                           ORDER

Norfolk Southern Railway Company,

                       Defendant.


       This is a wrongful termination case. Plaintiff Daniel Lemon claims that defendant

Norfolk Southern Railway Company (NSR) fired him in retaliation for reporting a workplace

injury in violation of the Federal Railroad Safety Act (FRSA), 49 U.S.C. § 20109(a). (See Doc.

1).

       On December 16, 2015, Lemon hurt his neck. The parties dispute whether the injury

occurred at home or at work, but, in any case, Lemon reported his neck pain to his supervisor as

a workplace injury. The supervisor investigated the injury and concluded that Lemon had lied

and told inconsistent stories about the injury’s cause. After a disciplinary hearing, NSR fired

Lemon for dishonesty.

       Jurisdiction is proper under 28 U.S.C. § 1331.

       Pending are the parties’ counter-motions for summary judgment (Doc. 18; Doc. 19) and

NSR’s objections to affidavits of Fredric Schultz and Rebecca Stevenson, which I treat as a

motion to strike (Doc. 24). 1



1
 Also pending is Lemon’s motion to supplement plaintiff’s briefing regarding his opposition to
defendant’s motion for summary judgment, without argument, instanter. (Doc. 32). That motion
seeks to supplement his brief with Bostek v. Norfolk Southern Railway Company, et. al.,
                                                 1
       For the reasons that follow, I overrule NSR’s objections to the affidavit evidence, grant

NSR’s motion for summary judgment in part and deny it in part as moot, and deny Lemon’s

motion for summary judgment.

                                           Background

       Lemon worked for NSR, a subsidiary of Norfolk Southern Corporation, for fifteen years,

with his latest position as a yardmaster at NSR’s Toledo Terminal. (Doc. 18 at PageID #: 74).

                                          A. The Injury

       On December 16, 2015, sometime before 9:30 a.m., Lemon injured his neck. Lemon’s

pain worsened throughout the day. He ended his shift early, and, that afternoon, a coworker

drove him to the hospital. A doctor diagnosed him with a pinched nerve. (Doc. 18-4 at PageID #:

324-25). After his hospital visit, Lemon reported his injury to his supervisor. (Doc. 18-6 at

PageID #: 486).

       Lemon claims that the injury occurred while walking up some stairs at the Toledo

Terminal. (Doc. 18 at PageID #: 75). NSR argues that Lemon’s statements to others contradict

that contention, and show that the injury happened at home. (Doc. 19-1 at PageID #: 623-624).

       In a joint filing (Doc. 31), the parties set forth Lemon’s various December 16, 2015

statements about his injury:

       x   In a statement, a coworker indicated that, between 9:30 and 10:00 a.m., Lemon asked
           him “for an Advil because he turned his head the wrong way . . . and tweaked his
           neck looking out the window.” (Doc. 18-6 at PageID #: 487). Lemon initially
           disputed the coworker’s statement but later explained that he could not recall this
           discussion. (Doc. 31 at PageID #: 1768) (citing Doc. 18-6 at PageID #: 487).

       x   At 1:45 p.m., Lemon told another coworker that he “tweaked his neck at home
           walking down some stairs.” (Doc. 18-2 at PageID #: 92).



3:16CV02416 (N.D. Ohio 2016) (Helmick, J.). Because no prejudice would result, I grant the
motion.
                                                 2
       x   In the afternoon, during his hospital visit, Lemon told the emergency room physician
           his injury happened at home. (Doc. 18-5 at PageID #: 477-478).

       x   While still at the hospital (though it is unclear exactly when), Lemon changed his
           story. (Doc. 18-5 at PageID #: 477-478). Lemon’s mother, a hospital compliance
           officer, visited him, and, after Lemon told her that he hurt himself at work,
           encouraged him to be truthful. (Id.). Lemon then told the physician that his injury
           occurred at work and explained that he was afraid to say so because he thought NSR
           might fire him. (Id.). Both Lemon’s mother and the physician assured him that NSR
           could not fire him for reporting a workplace injury. (Id.). The notes from his visit
           indicate that he hurt himself while walking down stairs at work. (Doc. 18-4 at PageID
           #: 325) (Lemon deposition, medical records as exhibit 3). 2

       x   At 5:07 p.m., Lemon texted a coworker saying “I’m sitting in the ER with some
           serious neck pains, tweaked it at home this morning. Pain was excruciating by the end
           of the day.” (Doc. 19-1 at PageID #: 620; Doc. 19-11).

       x   At about 6:45 p.m., Lemon reported the injury to his supervisor, John Turpie, and told
           him that he “slipped on the stairs at work today and tweaked his neck.” When Turpie
           asked if he had told anyone else about the injury, Lemon said he had not. (Doc. 18-6
           at PageID #: 486).

                                      B. The Investigation

       After Lemon reported his injury, Turpie began an investigation. (Doc. 19-9 at PageID #:

850). During the investigation, Turpie learned that Lemon had told co-workers about the injury

and that he had told at least some of them that he had hurt himself at home. (Id. at PageID #:

850-51).

       On December 17, 2015, Lemon filed his official injury report. The report stated that the

injury occurred at work. (Doc. 19-10 at PageID #: 858-59). That same day, Turpie pulled Lemon

out of service. (Doc. 18-2 at PageID #: 92).




2
  There is further conflict between the narratives that describe Lemon’s neck pain as an on-the-
job injury. His medical records state that he “was walking downstairs [at] work, missed a step
felt a jolt throughout his body particularly in his neck[.]” (Doc. 18-4 at PageID #: 325). But at
deposition, Lemon testified that “[he] was walking up the steps, and [his] foot missed the stair
tread and kind of slammed down on the next one and [he] felt a little jar in [his] neck.” (Id. at
PageID #: 118).
                                                 3
       Four days later, on December 21, 2015, Turpie notified Lemon that NSR was charging

him with the disciplinary violation of making false and/or conflicting statements. (Doc. 19-9 at

PageID #: 853).

       NSR held a hearing on January 13, 2016. (Doc. 19-12 at PageID #: 925, 928, 935). 3 One

week later, on January 20, 2016, NSR terminated Lemon. (Doc. 19-7 at PageID #: 732).

                                     C. Procedural History

       On April 8, 2016, Lemon filed an FRSA retaliation complaint against NSR with the

Occupational Safety and Health Administration (OSHA). (Doc. 19-1 at PageID #: 618). OSHA

dismissed his complaint, and Lemon appealed for a hearing before an administrative law judge

(ALJ). (Doc. 19-14 at PageID #: 972-73). Before the ALJ could rule on NSR’s motion for

summary judgment, Lemon filed his complaint in this court on May 3, 2018. (Doc. 1; Doc. 19-17

at PageID #: 1087).




3
  Lemon argues that I cannot consider statements made during his termination hearing. (Doc. 25
at PageID #: 1529-30) I disagree. The hearing records are relevant to show NSR’s decision-
making process on what sanction, if any, to take against Lemon.

The cases Lemon cites do not convince me otherwise. (See Doc. 25 at PageID #: 1529-30 (citing
Grimes v. BNSF Ry. Co., 746 F.3d 184 (5th Cir. 2014); Knisely v. Norfolk Southern Railway,
Lucas C.P. No. CI-00-01123 (Lucas County C.P. 2005)).

In Grimes, supra, 746 F.3d at 189, the Fifth Circuit held that railroad arbitration proceedings
have no preclusive effect if those proceedings lack certain procedural protections. Similarly, in
Knisely, supra, at 1-2, an Ohio trial court held that the employer could not introduce statements
made at a disciplinary hearing against the plaintiff at trial.

Here, however, NSR does not introduce records from Lemon’s disciplinary hearing for
preclusive purposes. And I refer to such records not to evaluate Lemon’s claim but for
background information only.
                                                4
                                       Standard of Review

       Under Federal Rule of Civil Procedure 56(a), summary judgment is proper if the moving

party demonstrates that there is no genuine dispute of material fact and that judgment must

follow as a matter of law. Further, I must view all evidence in the light most favorable to the

nonmoving party and draw any justifiable inferences in that party’s favor. United States v.

Diebold, Inc., 369 U.S. 654, 655, (1962). I am not, however, bound to “search the entire record

to establish that it is bereft of a genuine issue of material fact.” Guarino v. Brookfield Twp.

Trustees, 980 F.2d 399, 404 (6th Cir. 1992) (internal citations omitted).

       A dispute over a fact is genuine when a reasonable jury could decide the matter and enter

a verdict in the nonmovant’s favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

disputed fact is material if its resolution could affect the outcome of the case. Rogers v.

O’Donnell, 737 F.3d 1026, 1030 (6th Cir. 2013). For the non-moving party to succeed, doubts

regarding the materials facts must rise above the “metaphysical” level. Matsushita Electric

Industries Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986).

                                             Discussion

                           A. NSR’s Objections to Affidavit Evidence

       NSR objects to the affidavits of Fredric Schultz (Doc. 18-1) and Lemon’s mother,

Rebecca Stevenson (Doc. 18-5). (Doc. 24). I treat its objections as a motion to strike.

       Under Federal Rule of Civil Procedure 56(c)(4), a court, on summary judgment, may

consider affidavits if they are “made on personal knowledge, set out facts that would be

admissible in evidence, and show that the affiant or declarant is competent to testify on the

matters stated.”




                                                  5
       NSR argues that I may not consider Schultz’s and Stevenson’s affidavits because they are

irrelevant and inadmissible hearsay and that Schultz’s affidavit is not based on personal

knowledge. (See Doc. 24 at PageID #: 1494) (citing Fed. R. Civ. P. 56(c)(4)).

       I disagree.

       “Evidence is relevant if (a) it has any tendency to make a fact more or less probable than

it would be without the evidence; and (b) the fact is of consequence in determining the action.”

Fed. R. Evid. 401. Hearsay is a declarant’s out-of-court statement offered “to prove the truth of

the matter asserted in the statement.” A hearsay statement is generally inadmissible. Fed. R.

Evid. 802.

                                       1. Schultz’s Affidavit

       Schultz is a longtime former NSR employee who worked at NSR’s Toledo Terminal.

(Doc. 18-1 at PageID #: 90). Lemon introduces his affidavit to demonstrate a so-called “culture

of intimidation, retaliation and cover-up with respect to reported injuries[,]” at the Toledo

Terminal. (Doc. 18-1 at PageID #: 91). This culture, Lemon claims, prompted his inconsistent

statements about where he hurt himself.

       Schultz avers, inter alia, that: 1) NSR was less concerned about the number of actual

injuries compared to injury reports; 2) NSR tied year-end bonuses for some management

positions, at least in part, to the number of FRSA injuries reported in a given year (the fewer, the

greater the bonus); and 3) management at the Toledo Terminal created a “significant . . . culture

of intimidation, retaliation and cover-up with respect to reported injuries[;]” and fostered that




                                                  6
culture, in part, by making baseless charges against employees for making “false and conflicting

statements.” (Id. at 90-91).

       While Schultz may not have personal knowledge of Lemon’s injury, he has personal

knowledge about the alleged culture of intimidation that Lemon claims prompted his

inconsistencies.

       After having worked at the Toledo Terminal for thirty-five years, Schultz had retired only

one month before Lemon made his injury report, In addition, Schultz, had dealt extensively with

management, with regard to workplace injuries and their aftermath. Because Schultz’s affidavit

goes to Lemon’s explanations for his inconsistent statements, the affidavit is likewise relevant.

       Moreover, NSR’s hearsay argument is misplaced. Insofar as Schultz’s affidavit describes

NSR management’s statements about workplace injuries, those statements are admissible as

statements offered against a party-opponent made in the course of an employment relationship.

Fed. R. Evid. 801(d)(2)(D).

       I therefore will not exclude Schultz’s affidavit.

                                     2. Stevenson’s Affidavit

       Stevenson’s affidavit captures her discussion with Lemon during the hospital visit,

wherein she insisted that he truthfully report his injury’s cause. (Doc. 18-5 at PageID #: 477).

(Id. at PageID #: 478).

       As with Schultz’s affidavit, Stevenson’s affidavit is relevant to explain Lemon’s

inconsistent reporting due to his alleged fear that NSR would fire him.

       Lemon’s statements, as contained in Stevenson’s affidavit, are admissible under Federal

Rule of Evidence 803(3). That rule allows otherwise inadmissible hearsay if the statements

describe “the declarant’s then-existing state of mind . . . or emotional, sensory, or physical



                                                  7
condition[.]” Lemon offers these statements to show his emotional state, that is, his alleged fear

that NSR would fire or otherwise retaliate against him for reporting a workplace injury.

        Accordingly, I overrule NSR’s motion to strike Stevenson’s affidavit.

                            B. NSR is Entitled to Summary Judgment

        Both parties seek summary judgment on Lemon’s FRSA retaliation claim.

        The FRSA prohibits retaliation by railroads against employees who engage in good faith

in protected activities, including “notify[ing], or attempt[ing] to notify, the railroad carrier . . . of

a work-related personal injury.” 49 U.S.C. § 20109(a)(4).

                                      1. Analytical Framework

        The analysis of retaliation claims follows a two-part, burden-shifting framework. Consol.

Rail Corp. v. U.S. Dep’t of Labor, 567 F. App’x 334, 337 (6th Cir. 2014); 49 U.S.C. §

20109(d)(2)(A).

        First, the employee must make a prima facie showing that: “(1) he engaged in protected

activity; (2) [his] employer knew that he engaged in protected activity; (3) he suffered an

unfavorable personnel action; and (4) the protected activity was a contributing factor in the

unfavorable personnel action.” Consol. Rail Corp., supra, 567 F. App’x at 337 (citing Araujo v.

New Jersey Transit Rail Operations, Inc., 708 F.3d 152, 157 (3d Cir. 2013)); see also 49 U.S.C.

§ 42121(b)(2)(B)(i).

        If the employee meets those four requirements, the burden shifts to the employer to

“demonstrate[] by clear and convincing evidence that the employer would have taken the same

unfavorable personnel action in the absence of that [protected] behavior.” 49 U.S.C. §

42121(B)(2)(B)(ii); see also Consol. Rail Corp., supra, 567 F. App’x at 337.




                                                    8
       NSR argues that Lemon cannot meet his prima facie burden, and, even if he can, it has

produced evidence sufficient to show that it would have fired him notwithstanding his injury

report. (Doc. 19-1 at PageID #: 616-17). Lemon disagrees. (Doc. 25 at PageID #: 1526).

                        2. Lemon Cannot Establish a Prima Facie Case

       The parties dispute only two of the four prima facie elements, namely, whether: 1)

Lemon engaged in a protected activity; and 2) the protected activity was a contributing factor to

the unfavorable personnel action. (Doc. 25 at PageID #: 1533; Doc. 27 at PageID #: 1726).

       In order to qualify as a protected activity, a plaintiff must have acted in good faith. 49

U.S.C. § 20109(a).

       NSR argues that Lemon’s report was not a protected activity because he did not make it

in good faith. (Doc. 19-1 at PageID #: 616). I agree.

                              a. Test for Good Faith Under FRSA

       Initially, the parties dispute how a FRSA plaintiff can demonstrate good faith.

       Lemon asks me to adopt the test used in Ray v. Union Pacific R.R. Co., 971 F.Supp.2d

869, 883 (S.D. Iowa 2013). (Doc. 25 at PageID #: 1527). In that case, the court held that plaintiff

acted in good faith, despite his changing stories about “when and how he realized his injury was

caused by his employment[,]” because “at the time he reported his injury to Defendant, Plaintiff

genuinely believed the injury he was reporting was work-related.” Ray, supra, 971 F.Supp.2d at

883-84 (emphasis in original).

       NSR asks me to apply a more restrictive, two-part test. (Doc. 27 at 1725).

       Several district courts have disagreed with Ray’s approach and required plaintiffs to show

both that: 1) “the employee [had] a good faith belief that his injury is work-related” and 2) “the




                                                 9
employee . . . actually made the injury report itself in good faith.” 4 Murphy v. Norfolk S. Ry. Co.,

2015 WL 914922, at *5 n.3 (S.D. Ohio) (citing Good Faith, BLACK’S LAW DICTIONARY (6th ed.

1990)); accord Bostek, supra, 2019 WL 2774147 at *3; Smith v. BNSF Ry. Co., 2019 WL

3230975, at *4 (D. Colo.); Armstrong v. BNSF Ry. Co., 128 F. Supp. 3d 1079, 1089 (N.D. Ill.

2015); see also Miller v. CSX Transport., Inc., 2015 WL 5016507, at *6-7 (S.D. Ohio). 5 The

second part of this test aims to prevent employees who have “some ulterior motive in reporting

an injury,” or who are “actually attempt[ing] to avoid reporting an injury” from abusing the

FRSA’s protections. Murphy, supra, 2015 WL 914922 at *5 n.3.

       I agree with these courts “that FRSA incorporates both elements[,]” Murphy, supra, 2015

WL 914922 at *5 n.3, and apply the two-part test. In light of the series on inconsistent statements

that Lemon made shortly after he injured himself and his affirmative misrepresentation to his

supervisor that he had told no one else about the injury, when, in fact, he had told several people,

no rational trier of fact could find that he acted in good faith when he reported he’d been injured.

             b. Lemon Cannot Meet the Second Element of the Good-Faith Test

       Although, viewing the evidence in the light most favorable to Lemon, there is a genuine

issue of material fact as to whether he believed in good faith that his injury was work related, the

uncontested record shows he did not report his injury in good faith.

       Lemon identifies evidence in the record showing that he believed in good faith that his

injury was work related. Indeed, he told medical personnel – after assurance that he could not




4
 The Black’s Law Dictionary definition of good faith the court used in Murphy, supra, 2015 WL
914922 at *5, n.3, remains current. See Good Faith, BLACK'S LAW DICTIONARY (11th ed. 2019).
5
  Still other courts employ a subjective-objective test, which requires: 1) a subject belief that the
injury was work-related; and 2) that such a belief was objectively reasonable. See, e.g.,
Armstrong, supra, 128 F. Supp. 3d at 1089.
                                                 10
lose his job for reporting a workplace injury – that he hurt himself at work. (Doc. 18-5 at PageID

#: 477-78). The record contains treatment notes to that effect. (Doc. 18-4 at PageID #: 325).

Moreover, Lemon immediately informed his supervisor about his alleged workplace injury on

leaving the hospital. (Doc. 18-4 at PageID #: 154-155). Although other statements in the record

could lead a reasonable juror to conclude that the injury occurred at home (see, e.g., Doc. 19-1 at

PageID #: 620; Doc. 19-11), it is not for me to weigh that evidence on summary judgment.

Anderson, supra, 477 U.S. at 249.

       In any event, Lemon cannot meet the second part of his burden.

       Lemon must show that he made his report in good faith, that is, with “honesty of purpose,

freedom from intention to defraud, and, generally speaking, . . . faithful[ness] to [his] duty or

obligation.” Murphy, supra, 2015 WL 914922 at *5 n.3 (citing Good Faith, BLACK’S LAW

DICTIONARY (6th ed. 1990)).

       In Murphy, supra, 2015 WL 914922 at *2, another suit against NSR, the employee

reported an injury to his supervisor and asked him not to report it further. The supervisor

complied. Id. The court held that, though the employee was disingenuous, whether he made his

report in good faith was a genuine issue of material fact. This was so because his supervisor did

not “display[] the firmness necessary to reject his request.” Id. at *5.

       Then, in Bostek, supra, 2019 WL 2774147 at *3, the court held that an employee’s

confusion about the circumstances surrounding her injury did not eviscerate good faith. In that

case, the plaintiff slipped and fell down stairs at work, but her reports regarding the number of

stairs she fell down and the amount (if any) of snow and ice on the stairs conflicted with

witnesses’ observations.




                                                 11
       The parties argue – at length – about whether Lemon lied to his supervisor when he

reported that he injured himself at work and whether he lied to his coworkers when he told them

that he injured himself at home (and if he lied to his coworkers, whether that matters).

       Notwithstanding that dispute, Lemon lied to his supervisor when he said that he had not

talked to anyone else about his injury. (See Doc. 19-9 at PageID #: 850 (deposition of John

Turpie)). Indeed, the record contains evidence showing that 1) Lemon’s supervisor asked

whether he had told others about his injury; 2) Lemon said no; and 3) Lemon had, in fact, told at

least three coworkers about hurting his neck before he made his injury report. (See Doc. 31).

Although Lemon now states that he cannot remember his supervisor asking whether he told

others about the injury, he does not rebut the record evidence.

       Lemon’s injury report, then, was dishonest. Misdirecting a supervisor about who, if

anyone, would have information about a potential workplace injury impairs the supervisor’s

investigation into the injury’s cause. Misremembering the number of stairs one fell down simply

reflects confusion on the employee’s part. See Bostek, supra, 2019 WL 2774147 at *3. And

asking a supervisor not to report an injury up the chain, though interference with reporting

procedures, is not outright deceit. The supervisor remains free to honor or to disregard such a

request. See Murphy, supra, 2015 WL 914922, at *5. But lying about potential witnesses to a

supervisor threatens his or her ability to find out what happened. It is a far graver act than a mere

honest misstatement or meaningless request not to inform others. 6




6
  Lemon urges me to presume good faith and require NSR “to evince some plausible ulterior
motive inconsistent with […] good faith[.]” (Doc. 26 at PageID #: 5). I decline this unsupported
invitation. It is Lemon’s burden to show good faith, not NSR’s. See, e.g., Consol. Rail Corp.,
supra, 567 F. App’x at 337.
                                                 12
       Accordingly, Lemon did not act in good faith, and his claim fails on the protected activity

element.

                                            Conclusion

       Because Lemon cannot meet his burden of proving a prima facie case, it is not necessary

for me to consider either the issue of contributing factor or the issue of punitive damages.

       It is, therefore, hereby

       ORDERED THAT:

           1. Plaintiff Lemon’s motion for summary judgment under Fed. R. Civ. P. 56 (Doc.

               18) be, and the same hereby is, denied;

           2. Defendant Norfolk Southern Railway Company’s motion for summary judgment

               (Doc. 19) be, and the same hereby is granted;

           3. Defendant Norfolk Southern Railway Company’s objections to affidavits of

               Fredric Schultz and Rebecca Stevenson (Doc. 24) be, and the same hereby are,

               overruled; and

           4. Plaintiff Lemon’s motion to supplement plaintiff’s briefing regarding his

               opposition to defendant’s motion for summary judgment, without argument,

               instanter (Doc. 32), be, and the same hereby is, granted.

       So ordered.




                                                      /s/James G. Carr
                                                      Sr. U.S. District Judge




                                                13
